Citation Nr: 0102346	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  98-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and P. T.


ATTORNEY FOR THE BOARD

Stephen F.  Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona.  

This case was previously before the Board in May 2000, at 
which time it was REMANDED for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran currently exhibits not more than Level IV hearing 
in his right ear, and Level V hearing in his left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected bilateral defective hearing are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.3 
and Part 4, Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of a VA audiometric examination for compensation 
purposes in October 1996, the veteran gave a history of 
decreased hearing and stated that he was currently wearing 
binaural "full concha style" in-the-ear hearing aids.  
Audiometric examination revealed pure tone air conduction 
threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 
4,000 Hertz of 25 decibels, 50 decibels, 70 decibels, and 85 
decibels, respectively, for a pure tone average of 58 
decibels, with speech discrimination ability of 76 percent.  
Pure tone air conduction threshold levels in the veteran's 
left ear at those same four frequencies were 30 decibels, 50 
decibels, 75 decibels, and 95 decibels, respectively, for a 
pure tone average of 62 decibels, with speech discrimination 
ability of 72 percent.  The pertinent diagnosis noted was of 
a mild to severe sensorineural hearing loss above 1,000 
Hertz, with all other frequencies within normal limits in the 
veteran's right ear.  Speech discrimination ability in the 
veteran's right ear was described as fair.  The veteran's 
left ear exhibited a mild to profound sensorineural hearing 
loss above 500 Hertz, with all other frequencies within 
normal limits, and poor speech discrimination.

VA outpatient treatment records dated in late November 1997 
reveal that the veteran was seen at that time for a "hearing 
recheck" in order to determine if the hearing aids he was 
wearing were still appropriate.  At the time of evaluation, 
the veteran noted "some subjective change" in his hearing 
bilaterally since the time of a prior (October 1996) 
evaluation.  Additionally noted was that the veteran was 
apparently having "great difficulty" at work due to excessive 
noise.  Audiometric examination revealed no significant 
change since the time of the veteran's previous audiometric 
examination.  The pertinent diagnosis noted was sensorineural 
hearing loss. 

In mid-January 1998, a private audiometric examination was 
accomplished.  That examination yielded a pure tone air 
conduction average of 25 decibels in each of the veteran's 
ears, with speech discrimination ability of 44 percent 
bilaterally "in noise."  

During the course of an RO hearing in June 1998, the veteran 
testified that he experienced difficulty hearing "in a 
crowd," and that, even with his hearing aids, he had trouble 
"understanding conversations."  

In mid-November 1998, a VA audiometric examination was 
accomplished.  That examination revealed pure tone air 
conduction threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz of 35 decibels, 50 decibels, 65 decibels, and 75 
decibels, respectively, for a pure tone average of 56 
decibels, with speech discrimination ability of 92 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 30 decibels, 60 
decibels, 70 decibels, and 90 decibels, respectively, for a 
pure tone average of 62 decibels, with speech discrimination 
ability of 92 percent.  The pertinent diagnosis noted was 
bilateral moderately severe high frequency sensorineural 
hearing loss.  

In January 2000, a private audiometric examination was 
accomplished.  That examination revealed pure tone air 
conduction threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz of 35 decibels, 45 decibels, 65 decibels, and 75 
decibels, respectively.  Pure tone air conduction threshold 
levels at those same four frequencies in the veteran's left 
ear were 30 decibels, 50 decibels, 70 decibels, and 75 
decibels, respectively.  The pure tone average in each of the 
veteran's ears was reported as 30 decibels, with a most 
comfortable listening level of 75 decibels in the right ear, 
and 80 decibels in the left ear.  

During the course of a hearing before a traveling member of 
the Board in early February 2000, the veteran testified that 
his hearing difficulties had been increasing.  The veteran 
additionally stated that, during the course of his employment 
in automobile sales, he experienced difficulty in noisy 
situations and in the presence of "background noise."  

A recent VA audiometric examination for compensation purposes 
conducted in March 2000 revealed pure tone air conduction 
threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz of 40 decibels, 60 decibels, 65 decibels, and 75 
decibels, respectively, for a pure tone average of 60 
decibels, with speech discrimination ability of 84 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 35 decibels, 55 
decibels, 65 decibels, and 85 decibels, respectively, for a 
pure tone average of 60 decibels, with speech discrimination 
ability of 84 percent.  The pertinent diagnosis noted was 
bilateral mild sloping to severe high frequency sensorineural 
hearing loss.  

Analysis

As regards the veteran's claim for an increased evaluation 
for service-connected bilateral defective hearing, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App.  589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normally acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110 (effective December 18, 1987).  

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  However, in the case at hand, the 
disability in question (hearing loss) does not fall within 
those sections of the rating schedule which underwent 
substantive change.  While it is true that, effective June 
10, 1999, there were added to the rating schedule Sections 
4.86(a) and 4.86(b), providing somewhat "liberalized" 
criteria for the evaluation of service-connected defective 
hearing, the veteran's hearing loss does not fall within the 
confines of either of those provisions.  Accordingly, for all 
intents and purposes, the appropriate evaluation to be 
assigned the veteran's service-connected hearing loss may be 
determined under either the "old" or "new" schedular 
criteria.  

In that regard, the Board notes that, based on the 
aforementioned VA audiometric examination conducted in 
October 1996, the veteran at that time exhibited Level IV 
hearing in his right ear, and Level V hearing in his left 
ear.  Such findings are commensurate with the 10 percent 
evaluation for service-connected bilateral defective hearing 
currently in effect. 

The Board observes that, on subsequent VA audiometric 
examination in mid-November 1998, the veteran exhibited Level 
I hearing in his service-connected right ear, and Level II 
hearing in his left ear.  While on more recent VA audiometric 
examination in early March 2000, the veteran exhibited Level 
III hearing in each ear, such findings do not indicate 
entitlement to an evaluation in excess of the 10 percent 
rating presently assigned.  See 38 C.F.R. Part 4, Code 6100 
(2000).  

The veteran has argued, and the Board concedes that, as a 
result of his service-connected defective hearing, he has 
experienced difficulties in his employment as an automobile 
salesman.  The RO, in a Supplemental Statement of the Case 
dated in July 1999, held that the veteran's overall 
disability picture is not unusual and does not require 
frequent periods of hospitalization to warrant consideration 
for extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board concurs that the veteran's 
difficulties in his employment do not rise to the level of a 
"marked interference with employment" sufficient to warrant 
the assignment of an increased evaluation on an 
extraschedular basis.  Under such circumstances, the 
10 percent evaluation in effect for the veteran's 
service-connected bilateral defective hearing is appropriate, 
and an increased rating is not warranted.  


ORDER

An increased evaluation for service-connected bilateral 
defective hearing is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






